Citation Nr: 0833791	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  97-06 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability rating in excess of 10 percent for 
the residuals of a right corneal transplant with glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1984 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision, in part, granted service 
connection for a corneal transplant as the residual of an 
injury to the right eye at a noncompensable (0%) disability 
rating, effective from March 12, 1996.  

During the pendency of this appeal, a December 1997 Hearing 
Officer decision assigned a 10 percent disability rating for 
the veteran's right corneal transplant, effective from March 
12, 1996, the original date of service connection.  A 
December 1999, rating decision added glaucoma to the 
description of the veteran's service-connected right eye 
disability, but kept the assigned disability rating at 10 
percent.  

In February 1999, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in:  August 2004, 
January 2006, and November 2006.  In each instance the 
instance it was remanded for examination of the veteran to 
obtain all of the medical evidence necessary to rate the 
disability level of the service connected right eye 
disability.  This appeal has been pending for over a decade; 
the Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The service-connected residuals of an injury to the right 
eye are manifest by:  right eye corneal transplant, glaucoma, 
decreased visual acuity, slight visual field impairment, and 
a difference of more than 4 diopter of spherical correction 
between the two eyes.

2.  The medical evidence of record reveals that the veteran's 
functional visual acuity of the right eye varies between 
20/40 to 20/70.

3.  The medical evidence of record reveals that the veteran's 
uncorrected visual acuity varies between 20/200 and the 
20/CF, which is ability to count fingers at one foot 
distance.

4.  There is no medical evidence showing light perception 
only, total blindness, or anatomical loss of the right eye.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for the 
residuals of a right corneal transplant with glaucoma, and 
not in excess thereof, have been met effective March 12, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.2, 4.7, 4.75, 4.84a, Diagnostic Codes 6009, 
6077 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The veteran's original claim for service connection was made 
in 1996, which is prior to the effective date of the VCAA.  
Also, the veteran is challenging the initial disability 
rating assigned for his right eye disability following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, however, this case involves the 
assignment of an initial disability rating upon the grant of 
service connection for a right eye disability, so these 
requirements are not applicable in the instant case.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claims and multiple VA examinations have been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; VA medical treatment records; and VA 
examination reports. The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for an increased 
disability rating for his service-connected right eye 
disability.  

II.  Medical Evidence

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service medical records reveal that in July 1986, the veteran 
was a pedestrian who was struck by an automobile and incurred 
multiple injuries.  One of the injuries incurred was to the 
area of the right eye and eyelid.  The veteran had decreased 
visual acuity in his right eye as a result of the injury.  
For example, a July 1991 periodic examination report revealed 
that his right eye vision was 20/70.  Ultimately, 
keratoplasty, a corneal transplant, was required to treat the 
veteran's right eye injury in July 1993.  A service 
department ophthalmology note dated May 1995 reveals that the 
veteran's right eye vision was correctable to 20/25 after the 
transplant.  

In July 1997, a VA eye examination of the veteran was 
conducted.  Visual acuity testing revealed that the best 
corrected vision was 20/30 in the right eye and 20/20 in the 
left eye.  However, the examining physician noted the veteran 
could not achieve this level of visual acuity "because of 
the level of disparity between the prescription of the two 
eyes."  His functional level of visual acuity would be 20/60 
in the right eye and 20/20 in the left eye.  Visual field 
testing was not noted on the examination report.  

An October 1998 VA treatment record reveals that the 
veteran's vision was 20/60 in the right eye with pinhole 
vision of 20/40.  His left eye vision was 20/25.  Visual 
field testing was noted in VA records dated April and 
September 1999, with the reports being graphical in nature.  
A June 1999, VA ophthalmic examination report indicates a 
right eye vision was 20/200, uncorrected, and 20/50 through 
pin hole.  Left eye vision was noted to be 20/25.

A March 2000 letter from the veteran's treating VA 
ophthalmologist indicates that the veteran was diagnosed with 
right eye glaucoma which was stable on medication.  His best 
corrected visual acuity was noted to be 20/40.  A June 2000 
record revealed corrected vision of 20/50 in the right eye 
and 20/20 in the left eye.  

In January 2001, a VA Compensation and Pension examination of 
the veteran was conducted.  A best corrected vision of 20/40 
in the right eye was noted.  No visual field testing was 
indicated on the examination report.  

VA outpatient treatment records dated in May and June 2001 
reveal that the veteran's right eye glaucoma remained stable.  
A September 2001 note indicates that the veteran's right eye 
vision was correctable to 20/20 with his left eye correctable 
to 20/15.  This is the only evidence of record showing that 
the veteran's right eye vision was correctable to a normal, 
average level.  VA records dated May and August 2002 reveal 
corrected vision of 20/60 in the right eye, while a record 
dated July 2002 shows corrected vision of 20/50 in the right 
eye.  

In January 2003, another VA Compensation and Pension 
examination of the veteran was conducted.  A best corrected 
distance vision of 20/60 in the right eye was noted.  
Separate visual field testing graphs dated January 2003 are 
of record.  

A May 2003 VA eye treatment record indicates vision of 20/70 
in the right eye, which is also noted in a subsequent 
treatment record dated in October 2003.  

In April 2005, a VA Compensation and Pension examination of 
the veteran was conducted.  The best corrected vision 
obtained was 20/40 in the right eye and 20/25 in the left 
eye.  Uncorrected vision was 20/200 in the right eye and 
20/40 in the left eye.  A visual field loss of 20 degrees in 
the superior field of the right eye was noted.  The 
examination report indicated a copy of the visual field tests 
was attached, however, it was not included in the copy of the 
examination report of record.  

In February 2006, another VA Compensation and Pension 
examination of the veteran was conducted.  The examiner noted 
that the veteran's best corrected vision was 20/30 in the 
right eye and 20/20 in the left eye.  However, these results 
appear to have been obtained with lenses having a difference 
of more than 4 diopters, which the examiner noted has been 
present since 2001.  The veteran's uncorrected right eye 
vision was noted to be "20/CF."  This means that the 
veteran could count fingers at 1 foot distance.  His 
corrected right eye far vision was 20/70.  

In September 2007, the most recent VA vision Compensation and 
Pension examination of the veteran was conducted.  Again the 
veteran's uncorrected right eye vision was noted to be 
"20/CF."  His corrected right eye far vision was 20/60.  


III.  Disability Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The present appeal involves the initial disability rating 
assigned for the veteran's service-connected residuals of an 
injury to the right eye.  Those residuals are a corneal 
transplant and glaucoma which have resulted in decreased 
visual acuity in the right eye.  Accordingly, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e) (2007), which generally requires notice 
and a delay in implementation of a proposed rating reduction.  
Fenderson, 12 Vet. App. at 126.  

With respect to evaluations of impairment of the eye, 38 
C.F.R. § 4.75 directs that

ratings on account of visual impairments 
considered for service connection are, when 
practicable, to be based only on examination by 
specialists.  Such special examinations should 
include uncorrected and corrected central visual 
acuity for distance and near, with record of the 
refraction, in addition to the use of a Snellen's 
test type or its equivalent.  Mydriatics should be 
routine, except when contraindicated, while 
funduscopic and ophthalmological findings must be 
recorded.  The best distant vision obtainable 
after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if 
there exists a difference of more than 4 diopters 
of spherical correction between the two eyes, the 
best possible visual acuity of the poorer eye 
without glasses, or with a lens of not more than 4 
diopters difference from that used with the better 
eye will be taken as the visual acuity of the 
poorer eye. When such a difference exists, close 
attention will be given to the likelihood of 
congenital origin in mere refractive error. 

38 C.F.R. § 4.75 (2007)(emphasis added).

The veteran's right eye disability is the service-connected 
residuals of an injury to the right eye.  Those residuals are 
a corneal transplant and glaucoma which have resulted in 
decreased visual acuity in the right eye.  Unhealed injuries 
of the eye is rated under Diagnostic Code 6009.  Under this 
Diagnostic Code, such injury, in chronic form, is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology. The minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2007).

The veteran has also developed glaucoma in the right eye as a 
residual of the eye injury during service.  Diagnostic Code 
6013 contemplates simple primary noncongestive glaucoma and 
instructs to rate the disability on impairment of visual 
acuity or visual field loss with a minimum assignable 
disability rating of 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6013 (2007).  Accordingly, whether 
contemplated as an eye injury, or glaucoma, the veteran's 
service-connected right eye disability is simply rated for 
impairment of visual acuity or impairment of visual field.  

At this point the Board notes again that the appeal has been 
pending for over a decade.  Much of the delay has been as a 
result of inadequate VA examinations which did not provide 
all of the necessary medical evidence needed to rate the 
veteran's service-connected eye disability.  Specifically, 
medical evidence related to the veteran's visual fields has 
often been absent or incomplete.  Review of the rating 
schedule reveals that the maximum assignable disability 
rating for visual field impairment of a single eye, 
unilateral, is 30 percent.  38 C.F.R. §§ 4.76, 4.76a, 4.84, 
Diagnostic Code 6080 (2007).  Because the Board is granting a 
increased rating of 30 percent below for the veteran's right 
eye disability based upon visual acuity, the veteran is not 
prejudiced by the lack of medical evidence related to his 
visual field impairment.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

Where only one eye is service-connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  However, compensation is 
payable for the combinations of service- connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability as 
if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).

In the February 2006 examination report, the examiner noted 
that the veteran had a difference of more than 4 diopters of 
spherical correction between the two eyes which had been 
present since 2001.  However, in the July 1997 VA examination 
report, the examining physician noted the veteran's best 
corrected vision could not be achieved "because of the level 
of disparity between the prescription of the two eyes."  The 
Board notes that this is essentially an explanation in lay 
terms of the rule regarding a difference of more than 4 
diopters of spherical difference between the eyes as stated 
at 38 C.F.R. § 4.75.  Although, no prescription refraction 
numbers are included in this examination report.  The Board 
views this statement as establishing that the veteran had a 
difference of more than 4 diopters of spherical difference 
between the eyes as early as the July 1997 VA examination, if 
not prior to that date.  

With a difference of more than 4 diopters of spherical 
correction between the two eyes, the regulation requires that 
the best possible visual acuity of the poorer eye without 
glasses, or with a lens of not more than 4 diopters 
difference from that used with the better eye will be taken 
as the visual acuity of the poorer eye.  38 C.F.R. § 4.75.  
The medical evidence of the best possible visual acuity of 
the poorer eye with a lens of not more than 4 diopters 
difference from that used with the better eye has simply not 
been obtained.  In fact, the most recent, September 2007, VA 
examination report specifically indicates that this was not 
done, but offers no explanation as to why not.  Again with 
the appeal pending for over a decade, the veteran should not 
be penalized because of the short comings evidenced on 
multiple VA examination reports.  Accordingly, the Board must 
use the best possible visual acuity of the poorer eye without 
glasses, uncorrected vision, to rate the veteran's eye 
disability.  

Review of the medical evidence of record reveals only four 
readings of uncorrected vision noted in the record, all of 
which were on the last three VA examination reports.  June 
1999 and April 2005, VA examination reports reveal that that 
veteran's uncorrected vision was 20/200 in the right eye.  
The February 2006 and September 2007 VA examination reports 
reveal that the veteran's uncorrected right eye vision was 
noted to be "20/CF."  This means that the veteran could 
count fingers at 1 foot distance.  

The Board will resolve the doubt in the veteran's favor and 
find that the veteran's uncorrected distance visual acuity of 
the right eye to be 20/CF and that this acuity has existed 
since his separation from service in 1996.  This visual 
acuity approximates the level of 5/200.  When that visual 
acuity applies to the rating schedule, it supports the 
assignment of a 30 percent disability rating for the 
veteran's service-connected right eye disability.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6074, Table V (2007).  Accordingly, 
a disability rating of 30 percent, effective March 12, 1996.

The preponderance of the evidence is however, against the 
assignment of a disability rating in excess of 30 percent for 
the veteran's right corneal transplant with glaucoma.  The 
veteran's nonservice connected left eye is shown to have 
essentially normal visual acuity.  The medical evidence of 
record shows that from separation from service to the present 
the veteran has had a functional visual acuity in his right 
eye which has varied from 20/40 at its best to 20/70 at its 
worse.  There is no medical evidence showing light perception 
only, total blindness, or anatomical loss of the right eye 
which would warrant the assignment of a disability rating in 
excess of 30 percent.    


ORDER

A disability rating of 30 percent, and not in excess thereof, 
is granted for the residuals of a right corneal transplant 
with glaucoma, effective March 12, 1996, subject to the law 
and regulations governing the payment of monetary awards.  



____________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


